Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	In the claims “wt%” should be -wt.%-.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are limited to certain attributes of a fine ground extract of the malt product.  The extract is expected to have the viscosity, protein content and soluble nitrogen in the ranges recited in claims 1 and 2. However, the phrase “a combination of any two or more thereof” is ambiguous due to the fact that for instance if protein content and soluble nitrogen are taken as combination of two attributes, this combination is expected to have a viscosity in the range 1.0 cP to 1.6 cP. In other words, combination of the attributes does not produce a different malt extract. The fine ground extract will always have viscosity, protein content and soluble nitrogen in the ranges recited in these claims. 
Claim 19 recites “the drying comprises spraying the steviol glycoside on the cereal grain. Drying of a malt product is carried out by kilning the malt product using hot air. However, drying malt using steviol glycoside is confusing and misleading. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1242509 (machine translation, hereinafter R1) in view of Ceunen et al. (J. Nat. Prod. 76: 1201-1228 (2013), hereinafter R2) with Bawden et al. (Effect of growth regulators on barley malt. Proc. Am. Soc. Brew. Chem. Vol. 17, 1959) as evidence.
Claim 1 is a method of producing cereal grain malt wherein a steviol glycoside is added to the steeped grain and the malting is terminated when 80% of the grains have developed a rootlet that is 1.5 times the length of the kernel. The malt product has certain attributes as recited in claims 1. Claim 2 is limited to a malting process wherein a steviol glycoside is added to the steeped grains and the germination time is reduced compared with a germination time of grains wherein no steviol glycoside is used. 
Claim 1 - R1 discloses a process for producing malt and the purpose is to improve the quality of malt. [0001, 0002]
Claims 1, 20 - R1 teaches of treating the grains with gibberellin during soaking (steeping) wherein gibberellin is uniformly diffused into grain structure. [0003]
Claim 1 - R1 discloses that the produced malt has an extractivity of 1.5% higher than the malt produced by conventional methods. 
Claims 11, 12, 13, 17 - The barley grain for malting is cleaned, sorted, washed and disinfected using conventional malting practices. The grains are soaked (steeped) in a solution of gibberellin (250 mg/ton of grist = 0.25 ppm) for 30 h at 10 C with aeration. Steeping is continued to have a moisture content of 40% in the grains. Barley grain is germinated at 10C. The germinated malt is sent to sprout breaker to separate vegetative organs. The grains without roots are sent to the malt dryer. The drying is carried out in two stages, the first of which is at 60C.  The malt product is dried to 4.5% moisture. [Example 1, 0007-0010]
Claim 1 - R1 discloses the malt quality indicators (Table 1) (Translation of Table 1 is not included in the machine translation. It will be provided when available).
Claim 1, 2, 14, 15, 16 -The use of a hormone, e.g. gibberellin for malting barley is clearly disclosed by R1.  However, while R1 does not mention the physiological effects of gibberellin on barley grains, Bawden clearly discloses that elongation of acrospires and rootlets were reported accompanied by activation of amylase and other enzyme systems. (col. 1, para. 2). Furthermore, germination capacity was reached in a shorter time. Additionally the use of gibberellin has been shown to increase extract and a reduction in germination time. (col. 2, para. 1)
However, R1 is silent to the use of steviol glycosides in a process for producing malt.
Claims 11-13 - R2 discloses the chemical diversity, metabolism and function of steviol glycoside. (Title)
Claim 1, 6-10- R2 discloses that steviol is a precursor of hydroxylated gibberellins. Adding that when the structural similarity between steviol and gibberellins became clear, a gibberellin-like physiological activity was proposed. Other research activity showed their effect on stem elongation, seed germination or the induction of alpha-amylase in endosperm tissue. Many of the results are consistent with the hypothesis that steviol needs to be converted to a gibberellin-like substance in order to be active and thus acts as a gibberellin precursor rather than a gibberellin analogue. (page 1217, right col. Function of Steviol Glycosides). 
Claim 5-10 are limited to the use of individual glycoside. Due to similarity of structure in these glycosides, their effect on malting barley grains would have been expected to be more or less the same as disclosed by R2. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the process of R1 by substituting gibberellin with a steviol glycoside due to the fact that R2 suggests a gibberellin-like function. Whether steviol glycoside is a precursor of gibberellin or an analogue of the hormone, the physiological effect demonstrated by gibberellin is expected to be manifested by steviol glycoside. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing malt using a steviol glycoside. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791